Case 5:20-cv-02298-GW-MAR Document 21 Filed 07/27/21 Page 1 of 3 Page ID #:99
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 5:20-cv-2298-GW (MAR)                                               Date: July 27, 2021
 Title      Robert P. Blalock v. P. Kuntz, et al.

 Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE


                 ERICA BUSTOS                                                N/A
                  Deputy Clerk                                      Court Reporter / Recorder

         Attorneys Present for Plaintiffs:  Attorneys Present for Defendants:
                      N/A                                 N/A
 Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
               OF PROSECUTION

         On October 22, 2020, Robert Blalock (“Plaintiff”), proceeding pro se and in forma pauperis
 (“IFP”), constructively filed 1 a Civil Rights Complaint (“Complaint”) pursuant to 42 U.S.C. § 1983.
 ECF Docket No. (“Dkt.”) 1 at 12. On January 27, 2021, the Court dismissed the Complaint with
 leave to amend (“ODLA”), granting Plaintiff thirty (30) days to file a First Amended Complaint
 (“FAC”). Dkt. 11 at 8. After receiving notice of Plaintiff’s change of address, the Court extended
 the deadline to April 2, 2021. Dkts. 13, 15.
          On April 7, 2021, Plaintiff filed what appeared to be an “Objection to the Magistrate
 Judge[’]s Pretrial Order.” Dkt. 17. In response, the Court noted that the authority that Plaintiff
 cited was inapplicable because the District Judge, not the Magistrate Judge, had issued the Order
 Plaintiff objected to. Dkt. 18. The Court then ordered Plaintiff to respond to the Order, clarifying
 whether Plaintiff wanted to extend time to file an FAC. Id. Plaintiff responded to the Order on
 May 24, 2021, by moving for an extension of ninety (90) days. Dkt. 19. The Court granted his
 motion but only for 30 days, extending the deadline to June 28, 2021. Dkt. 20.

         To date, Plaintiff has not filed a First Amended Complaint, nor requested an additional
 extension of time.
        Accordingly, Plaintiff is ordered to show cause in writing within fourteen (14) days of this
 Order, by August 10, 2021, why this action should not be dismissed under Rule 41(b) for failure to
 prosecute. See Fed. R. Civ. P. 41(b).

         The Court will consider any of the following three (3) options to be an appropriate response
 to this OSC:

         (1) Plaintiff shall file a First Amended Complaint that addresses the deficiencies identified in
             the Court’s January 27, 2021 ODLA;
 1
  Under the “mailbox rule”, when a pro se prisoner gives prison authorities a pleading to mail to the
 court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
 Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010).


 CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 5:20-cv-02298-GW-MAR Document 21 Filed 07/27/21 Page 2 of 3 Page ID #:100
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 5:20-cv-2298-GW (MAR)                                              Date: July 27, 2021
 Title      Robert P. Blalock v. P. Kuntz, et al.

         (2) Plaintiff shall provide the Court with an explanation as to why he has failed to file a First
             Amended Complaint; or
         (3) Plaintiff may request a voluntarily dismissal of the action pursuant to Federal Rule of
             Civil Procedure 41(a). The Clerk is directed to attach a Notice of Dismissal form for
             Plaintiff’s convenience.

         Failure to respond to the Court’s Order may result in the dismissal of the action.

         IT IS SO ORDERED.


                                                                                                    :
                                                                     Initials of Preparer          eb




 CV-90 (03/15)                             Civil Minutes – General                              Page 2 of 2
       Case 5:20-cv-02298-GW-MAR Document 21 Filed 07/27/21 Page 3 of 3 Page ID #:101




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
